Citation Nr: 1530323	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for Parkinson's disease, current rated as 30 percent disabling from April 14, 2009 to December 23, 2011.

2.  Entitlement to a higher initial rating for neurological defects of the right upper extremity with hand tremors due to Parkinson's disease, currently rated as 40 percent disabling beginning December 23, 2011.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity due to Parkinson's disease, currently rated as 40 percent disabling, effective December 23, 2011.

4.  Entitlement to a higher initial rating for urinary incontinence due to Parkinson's disease, currently rated as 40 percent disabling, effective December 23, 2011. 

5.  Entitlement to a higher initial rating for daytime hypersomnolence due to Parkinson's disease, currently rated as 30 percent disabling effective June 4, 2012.

6.  Entitlement to an initial compensable rating for erectile dysfunction due to Parkinson's disease effective October 6, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan that granted service connection for Parkinson's disease and assigned an initial 30 percent rating.

In August 2012, the RO issued an updated decision granting increased ratings as reflected on the title page.  Higher disability ratings are available, and all of the assigned ratings for service-connected Parkinson's disease remain on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded in October 2014.  It is again before the Board for additional review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
The Board notes that the issue of entitlement to service connection for pes planus has been raised, as the March 2015 examiner noted that the Veteran had pes planus secondary to service-connected Parkinson's disease.  As this issue has not been addressed by the RO, it is referred back for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for daytime hypersomnolence due to Parkinson's disease, currently rated as 30 percent disabling effective June 4, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 14, 2009 to December 23, 2011, neurological defects of the right upper extremity due to Parkinson's disease warranted a separate rating; neurological defects of the right upper extremity were manifested by mild incomplete paralysis of all radicular groups.

2.  From April 14, 2009 to December 23, 2011, peripheral neuropathy of the right lower extremity due to Parkinson's disease warranted a separate rating; peripheral neuropathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

3.  From April 14, 2009 to March 17, 2015, the Veteran's cognitive difficulties due to Parkinson's disease warranted a separate disability rating; cognitive difficulties resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

4.  From December 23, 2011 to March 16, 2015, neurological defects of the right upper extremity with hand tremors due to Parkinson's disease did not approximate severe, incomplete paralysis of all radicular groups in the right upper extremity.

5.  Beginning March 17, 2015, neurological defects of the right upper extremity with hand tremors due to Parkinson's disease approximated severe, incomplete paralysis of all radicular groups in the right upper extremity; the evidence does not reflect complete paralysis of all radicular nerves in the right upper extremity.

6.  Beginning December 23, 2011, the Veteran's peripheral neuropathy of the right lower extremity did not approximate severe, incomplete paralysis of the sciatic nerve, with marked muscular atrophy.

7.  Beginning December 23, 2011, urinary incontinence due to Parkinson's disease did not require the use of an appliance or the wearing of more than four absorbent materials. 

8.  Beginning October 6, 2011, erectile dysfunction was not associated with deformity of the penis.


CONCLUSIONS OF LAW

1.  From April 14, 2009 to December 23, 2011, the criteria for a separate disability rating of 20 percent for neurological defects of the right upper extremity due to Parkinson's disease were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8613 (2014).

2.  From April 14, 2009 to December 23, 2011, the criteria for a separate disability rating of 10 percent for peripheral neuropathy of the right lower extremity due to Parkinson's disease were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2014).

3.  From April 14, 2009 to March 17, 2015, the criteria for a separate disability rating of 10 percent for cognitive difficulties due to Parkinson's were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9326 (2014).

4.  From December 23, 2011 to March 16, 2015, the criteria for a disability rating in excess of 40 percent for neurological defects of the right upper extremity with hand tremors due to Parkinson's disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004-8613 (2014).

5.  Beginning December 23, 2011, the criteria for a disability rating of 40 percent, but no higher, for neurological defects of the right upper extremity with hand tremors due to Parkinson's disease, were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004-8613 (2014).

6.  Beginning December 23, 2011, the criteria for a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity due to Parkinson's disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2014).

7.  Beginning December 23, 2011, the criteria for a disability rating in excess of 40 percent for urinary incontinence due to Parkinson's disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b , Diagnostic Code 7542 (2014). 

8.  Beginning October 6, 2011, the criteria for a compensable disability for erectile dysfunction due to Parkinson's disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b , Diagnostic Code 7522 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in October 2014, in order to obtain current VA medical records, request that the Veteran identify any outstanding private medical records, and to provide the Veteran with a VA examination. 

The Veteran was provided with a letter in November 2014, asking him to identify any private providers who had treated him for Parkinson's.  The Veteran informed the VA that he had not been seen by any private providers in the prior five years, but that he had been treated at the Detroit, Battle Creek, Ann Arbor, and Grand Rapids VA medical centers.  Current VA medical records from these providers have been associated with the record.  

The Veteran was provided with VA examinations in March 2015.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Initial rating for Parkinson's disease from April 14, 2009 to December 23, 2011

Ratings for Parkinson's disease, classified in VA regulations as 'paralysis agitans,' are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are 'ascertainable residuals' of the disability.  However, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system. See 38 C.F.R. § 4.124a.

August and December 2009 private medical records reflect that the Veteran had no chronic headaches, no numbness, tingling, or tremor, no seizures, but was positive for weakness of right arm.

The Veteran was provided with a VA examination in March 2010.  At the time of the examination, the Veteran stated that he was experiencing some difficulty with cognitive functions and tasks which required multitasking.  The Veteran was right-hand dominant and had decreased dexterity of his right hand.  He stated that his gait has not been significantly affected but that he did have some balance difficulties.  The Veteran indicated that he had not fallen but was more careful when walking on uneven terrain and needed to hold onto rail when descending stairs for safety.  He noted increased difficulty with tasks which require multitasking; decreased dexterity of right hand with fine motor coordination.  Upon examination, strength in the Veteran's left extremities was normal, but the Veteran had weakness in his right upper and lower extremities.  Strength in right elbow flexion and extension, wrist flexion and extension, finger flexors and abduction, and thumb opposition were all 4/5.  With regard to the right lower extremity, knee flexion was decreased to 4/5; however, hip flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension were normal. Muscle bulk and tone were normal.  The examiner noted that the Veteran reported mild tremors of right upper/lower extremities in cold environment; however, there were none noted during clinical examination.  Light touch, pinprick, vibratory and position sense were all normal. Mental status and cerebellar examinations were normal, and cranial nerves were intact.  Deep tendon reflexes were abnormal on the right.  Biceps, triceps, and brachioradialis were all 1+ on the right.  The examiner found that the Veteran's functional limitations resulted from decreased concentration, decreased manual dexterity, lack of stamina, and decreased strength. The Veteran indicated that Parkinson's disease caused him to work more slowly and, in order to keep up with workload, he wrote less and tried to enter information directly into the computer. Having Parkinson's disease had made it more difficult for Veteran to carry out his job responsibilities. It was difficult for the Veteran to lift heavy objects and write secondary to right hand/arm weakness, and he had some difficulty cooking if using right arm for repetitive motions. In addition, he had difficulty holding onto small items. The Veteran reported that Veteran states that he needed to write things down secondary to decreased ability to concentrate at times.

In order to warrant a higher disability rating for Parkinson's disease, the Veteran's individual symptoms, when separately rated and the ratings combined under 38 C.F.R. § 4.25, would need to provide a higher disability rating than the currently assigned 30 percent rating.  

Prior to December 23, 2011, the Veteran's identifiable residuals included neurological symptoms in the Veteran's right upper and lower extremities and cognitive difficulties.  

With regard to the neurological symptoms in his right upper extremity, the clinical medical evidence revealed slight weakness, normal sensation, and abnormal reflexes.  The examiner found that the Veteran's functional limitations included decreased manual dexterity and decreased strength, that it was difficult for the Veteran to lift heavy objects and write secondary to right hand/arm weakness, and that he had difficulty holding onto small items. 

The Board finds that these symptoms represent mild incomplete paralysis of the radicular groups, and would warrant a 20 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8613 (2014).  

With regard to the Veteran's neurological symptoms in his right lower extremity, strength was decreased in knee flexion, and the examiner noted that the Veteran was a fall risk due to balance problems.  The Veteran reported that he had tremors in his right lower extremity and that while his gait was not significantly affected but that he had balance problems.  

The Board finds that these symptoms represent mild incomplete paralysis of the sciatic nerve, and would warrant a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2014).    

With regard to the Veteran's cognitive difficulties, the Board notes that the VA examiner who conducted the March 2010 examination found that the Veteran's  functional limitations resulted, in part, from decreased concentration.  The Veteran reported that he was experiencing some difficulty with cognitive functions and tasks which required multitasking.  The Board finds that these symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, and would warrant a 10 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9326 (2014).  

The Board finds that assigning separate disability ratings for each of these ascertainable residuals would provide the Veteran with a higher rating for his service-connected Parkinson's disease.  Under 38 C.F.R. § 4.25, the combined rating based on the Veteran's right upper and lower extremities and cognitive difficulties, is 40 percent.  As such the Board finds that rating these separately provides a greater benefit to the Veteran.

Significantly, the Board notes that the Veteran was ultimately service-connected separately for right upper and lower extremities and cognitive difficulties associated with Parkinson's disease.  With regard to the cognitive difficulties, the grant of service connection for depression with cognitive problems was based upon symptoms that were reported by the Veteran throughout the appeals period.  As such, the Board finds it appropriate to grant separate disability ratings for these disorders as providing the Veteran with a higher rating once they are combined under 38 C.F.R. § 4.25.

Initial rating - neurological defects of the right upper extremity with hand tremors beginning December 23, 2011

Neurological defects of the right upper extremity with hand tremors are rated at a 40 percent disability rating under Diagnostic Code are rated under Diagnostic Codes 8004-8613.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Codes 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia for all radicular groups (upper, middle, and lower).  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all major (or dominant) radicular groups.  A maximum 90 percent rating is warranted for complete paralysis of all major radicular groups.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.




Background

The Veteran was afforded a VA examination in June 2012.  The Veteran had severe tremors in his right upper extremity.  

A May 2012 VA medical record shows that the Veteran had worsening resting tremor in the right upper extremity. Strength was 5/5.  He had moderate cogwheeling in wrists and elbows bilaterally.  Sensation was intact and symmetrical to light touch, vibration, and temperature, and pinprick.  VA medical records in December 2013 reflected that the Veteran had mild cogwheel rigidity in the upper extremity. It was noted that the Veteran had a resting tremor on the right.  VA medical records in October 2014 reflected that he had increased rigidity throughout his right arm with cogwheeling. 

The Veteran was afforded a VA examination in March 2015.  The examiner noted that the Veteran had severe tremors, muscle rigidity and stiffness in his right upper extremity.  The Veteran had severe paresthesias and/or dysesthesias and numbness in his right upper extremity. The examiner noted that there was no muscle atrophy.  The Veteran had decreased strength, reflexes, and sensation in right upper extremity.  Strength was 4/5, reflexes were 1+, and light touch sensation was decreased in the shoulder and forearm, and absent in the hand and fingers.  The examiner found that the Veteran had moderate, incomplete paralysis of the radial, median, and ulnar nerves, and mild incomplete paralysis of the middle and lower radicular groups, affecting the right upper extremity.

Analysis

The Board finds that the evidence of record does not support a higher disability rating for neurological defects of the right upper extremity with hand tremors. In order to warrant a higher disability rating for his service-connected right upper extremity disability, the evidence would need to show that his symptoms approximated severe incomplete paralysis of the radicular nerves.  

In this case, while the Veteran had a severe tremor in his right upper extremity in June 2012.  VA medical records reflect that his strength and sensation were normal in May 2012, and mild or moderate cogwheeling and rigidity.  Overall, the evidence prior to the Veteran's examination on March 17, 2005 does not support a finding that the Veteran's right upper extremity symptoms approximated a severe incomplete paralysis of all radicular nerves.  As such, a higher disability rating prior to his examination in March 2015 is not warranted.  

However, the Board finds that, as of March 17, 2015, the Veteran's neurological defects of the right upper extremity with hand tremors meets the criteria for a higher disability rating.   The Veteran was found to have severe tremors, muscle rigidity, stiffness in the upper extremity, paresthesias and/or dysesthesias, and numbness in his right upper extremity.  While the examiner found that the Veteran had moderate, incomplete paralysis of the radial, median, and ulnar nerves, and mild incomplete paralysis of the middle and lower radicular groups, affecting the right upper extremity, as noted above this is not dispositive.  The Board finds that, based on the totality of the Veteran's disability picture as of March 17, 2015, the Veteran's right upper extremity disability warrants a rating of 70 percent, based on severe incomplete paralysis of the radicular nerves.

While the Board has found that a 70 percent disability rating is warranted, the evidence does not show that a higher rating of 90 percent is warranted for his right upper extremity disability, as there is no finding that the Veteran has complete paralysis of all radicular groups.  As such, a 70 percent disability rating, but no higher, is granted for the Veteran's right upper extremity disability as of March 17, 2015.

Initial rating for peripheral neuropathy of the right lower extremity effective December 23, 2011

Peripheral neuropathy of the right lower extremity is rated at a 40 percent disability rating under Diagnostic Code 8620.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve. Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as 'a degree of lost or impaired function substantially less than the type picture for complete paralysis given.'  Id. A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, 'characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating,' shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for 'neuritis not characterized by organic changes referred to in this section' is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, 'characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve,' shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that 'when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, moderate,' incomplete paralysis.  38 C.F.R. § 4.124a.

The words 'mild,' 'moderate,' and 'severe' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6. It should also be noted that use of terminology such as 'mild' and 'moderate' by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.



Background

The Veteran was afforded a VA examination in June 2012.  The examiner noted that his Parkinson's had moderate effects on his right lower extremity.  It was noted that the Veteran had mild muscle rigidity and stiffness in his right lower extremity.  The Veteran had significant tremors on the right side and developed some dyskinesia in his right foot, and that the neurologist had indicated that this was from medication that was affecting his ability to manipulate a gas pedal (causing jerkiness).  He had developed cramping in his right foot at night over the prior four to five months that was affecting his sleep.
  
May 2012 VA medical records reflected that the Veteran had right foot tremor and imbalance.  October 2014 VA medical records reflect that he had increased rigidity throughout his right leg with cogwheeling.  Dyskinesias were noted in right lower extremity.  He had a mild shuffling gait with decreased right arm swing.

The Veteran was provided with VA examinations in March 2015.  The examiner noted that the Veteran had severe tremors, muscle rigidity and stiffness in his right lower extremity.  The Veteran had severe intermittent pain in his lower extremity, decreased strength (4/5), decreased reflex at his knee (1+), decreased sensation at his right thigh and calf, and absent sensation in his right foot and toes.  The examiner noted that there was no muscle atrophy.  The examiner found that the Veteran had moderate incomplete paralysis of the sciatic and external popliteal nerves and mild incomplete paralysis of the musculotaneous and internal popliteal nerves.  

Analysis

In order to receive a higher disability rating for the Veteran's peripheral neuropathy of the right lower extremity, the evidence would need to show that the disability picture approximated severe, incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  In this case, the Board finds that the evidence does not support such a finding.  

In June 2012, the Veteran was noted to have mild muscle rigidity and stiffness, and significant tremors.  While the March 2015 examiner noted that the Veteran had severe muscle rigidity, stiffness, and tremors, he had mildly decreased strength and sensation.  Significantly, the examiner noted that there was no muscle atrophy in the right lower extremity, which is necessary for a higher disability rating under Diagnostic Code 8620.  

The Board has considered rating the Veteran's disability of the right lower extremity under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, a rating under Diagnostic Code 8620 is the most appropriate given the Veteran's symptoms.  In addition, no other Diagnostic Code pertaining to nerves affecting the lower extremities would provide a higher disability rating.  

As the evidence fails to show that the Veteran meets the criteria for a higher evaluation, the Veteran's claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.    

Initial rating for urinary incontinence effective December 23, 2011

A neurogenic bladder disability must be rated according to the level of voiding dysfunction.  38 C.F.R. § 4.115b , Diagnostic Code 7542. Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a .

A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating. Urinary incontinence or leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a .


Background

The Veteran was afforded a VA examination in June 2012.  He had urine leakage, and, according to the examiner, should have been wearing absorbent material but noted that the Veteran stated that his ego won't let him do it.  His voiding dysfunction did not require the use of an appliance, but caused urinary frequency with daytime voiding at an interval of less than one hour and nighttime awakening to void three to four times per night.  With regard to obstructed voiding, the Veteran had hesitancy; however the hesitancy was not marked.  The Veteran did not have a history of urethral or bladder calculi (cysto- or urethrol ithiasis).  The Veteran did not have a history of recurrent symptomatic bladder or urethral infections.  The Veteran had a bladder or urethral fistula, stricture, neurogenic bladder, bladder injury or other bladder surgery.  He did not have any findings, signs or symptoms attributable to a bladder or urethral fistula.  He had not had surgery for a bladder or urethral fistula.  The examiner noted that the Veteran had lower urinary tract symptoms that have been recalcitrant to medications.  The Veteran had a cystoscopy in May 2012 with several injections of Botox into the bladder wall.  The Veteran did not have a benign or malignant neoplasm or metastases.  Veteran has to leave his station frequently to go to the bathroom.

The Veteran had a VA examination in March 2015.  The Veteran reported urinary incontinence requiring two to four absorbent pads per day.  He did not require the use of an appliance.  He reported wearing attends and changing pads at least twice day, and he had increased urinary incontinence with laughing, sneezing, coughing.  His voiding causes urine leakage and requires absorbent material which must be changed two to four times per day.  Frequency occurred with daytime voiding at an interval less than an hour and nighttime awakening to void three to four times per night.  The Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding, or urethral or bladder calculi.  The Veteran did not have a history of recurrent symptomatic bladder or urethral infections and did not have any findings, signs, or symptoms attributable to a bladder or urethral fistula.  



Analysis

The Board finds that, based upon the evidence of record, the Veteran's urinary incontinence does not warrant a higher disability rating. For an award of a higher disability rating, the evidence would need to show that the Veteran's urinary incontinence necessitated the use of an appliance or absorbent materials that must be changed more than four times per day.  In this case, however, the  evidence shows that the Veteran's urinary incontinence has not required the use of an appliance.  In addition, while he uses absorbent materials, the Veteran has not used more than four per day.  

The Board has considered rating the Veteran's urinary incontinence under other Diagnostic Codes in order to provide him with the most beneficial rating; however, based on the Veteran's symptoms, a rating under the criteria for a voiding dysfunction is most appropriate.

As the evidence fails to show that the Veteran meets the criteria for a higher evaluation, the Veteran's claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.    

Initial compensable rating for erectile dysfunction effective October 6, 2011

The Veteran's service-connected erectile dysfunction is rated as noncompensably disabling under Diagnostic Code 7522.  Erectile dysfunction is rated by analogy, to 'penis, deformity, with loss of erectile power,' under Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014). This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned]. It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.

Background and analysis

The Board finds that, upon review of the record, there is no evidence that the Veteran had any deformity of the penis, which would warrant a higher evaluation.  The Veteran has not contended that he had a deformity of the penis, and VA medical records reflects that he had normal external genitalia.  See VA medical records dated in October 2011 and April 2012.  

As such, there is no evidence of record that would support a higher rating decision for the Veteran's service-connected erectile dysfunction.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected Parkinson's disease is rated herein based on its identifiable residuals, including neurological disorders of the right upper and lower extremities, cognitive difficulties, urinary incontinence, hypersomnolence, and erectile dysfunction.  The signs and symptoms associated with these residuals are adequately contemplated by the rating schedule.  

In short, there is nothing exceptional or unusual about the Veteran's right upper and lower extremities, cognitive difficulties, urinary incontinence, hypersomnolence, and erectile dysfunction because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular the evidence of record does not suggest, that his right upper and lower extremities, cognitive difficulties, urinary incontinence, hypersomnolence, and erectile dysfunction have caused him to miss significant amount of work or has resulted in any significant periods of hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right upper and lower extremities, cognitive difficulties, urinary incontinence, hypersomnolence, and erectile dysfunction does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, the Veteran has indicated that he is employed and has not reported that this employment is less than gainful.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

From April 14, 2009 to December 23, 2011, a separate disability rating of 20 percent for neurological defects of the right upper extremity due to Parkinson's disease is granted, subject to governing criteria applicable to the payment of monetary benefits. 

From April 14, 2009 to December 23, 2011, a separate disability rating of 10 percent for peripheral neuropathy of the right lower extremity due to Parkinson's disease is granted, subject to governing criteria applicable to the payment of monetary benefits.

From April 14, 2009 to March 17, 2015, a separate disability rating of 10 percent for cognitive difficulties due to Parkinson's, is granted, subject to governing criteria applicable to the payment of monetary benefits.

A disability rating in excess of 40 percent for neurological defects of the right upper extremity with hand tremors due to Parkinson's, beginning December 23, 2011, is denied. 

A disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity due to Parkinson's disease, beginning December 23, 2011, is denied. 

A disability rating in excess of 40 percent for urinary incontinence due to Parkinson's disease, beginning December 23, 2011, is denied.

A compensable disability for erectile dysfunction due to Parkinson's disease, beginning October 6, 2011, is denied.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

VA medical records dated in September 2012 reflect that the Veteran was to be sent for a sleep study.  February 2013 VA medical records show that the Veteran had undergone a sleep study in December 2012 at Metro Health, and that the results of the study were scanned into Vista.  However, the results of this sleep study are not in VBMS or Virtual VA.  On remand, these records should be added to the Veteran's online claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain the December 2012 sleep study provided by Metro Health and associated with resulting report with the record of evidence, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


